Citation Nr: 0307966	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  98-11 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed                                                                        
as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of January 2001.  This matter was 
originally on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Oakland, California.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is not currently diagnosed with a chronic back 
disorder attributable to an incident of service.  

2.  The competent medical evidence shows that an acquired 
psychiatric disorder, claimed as depression, was not 
identified during service; the competent medical evidence 
shows that the veteran is not currently diagnosed with an 
acquired psychiatric disorder.

3.  Service connection for a back disorder has not been 
established.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002).

2.  An acquired psychiatric disorder, claimed as depression, 
was not incurred in active service; nor is there a diagnosed 
acquired psychiatric disorder that is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2002).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Board Remand and Veterans Claim Assistance Act of 2000

Pursuant to the Board's January 2001 Remand, the RO provided 
the veteran with notice of the Veterans Claim Assistance Act 
of 2000 (VCAA) in correspondence dated in May 2001.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159.  The RO advised the veteran of the 
division of responsibilities between VA and the veteran, what 
the evidence must show to establish entitlement to service-
connected compensation benefits, what information or evidence 
was still needed from him, and what he could do to support 
his claim.  As directed by the Board, the RO also issued a 
Statement of the Case (SOC) on the issue of entitlement to 
service connection for an eye injury or disease as this issue 
was not properly before the Board.  The veteran did not 
perfect an appeal of this issue to the Board by filing a 
Substantive Appeal.  Thus, this issue is not before the 
Board.   The veteran did not submit any information or 
evidence in response to the May 2001 correspondence.  The RO 
readjudicated the claims for service connection of a back 
disorder and an acquired psychiatric disorder, claimed as 
depression.  The RO denied the claim and issued a 
Supplemental Statement of the Case (SSOC) in February 2003.  
By a letter dated in March 2003, the RO provided the veteran 
with the opportunity to make any comment desired within 60 
days, concerning the SSOC.  Based on the foregoing actions, 
the RO complied with the Remand instructions.   Stegall v. 
West, 11 Vet. App. 268 (1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  In addition to 
the notice described above, the RO provided the veteran with 
a copy of the August 1997 rating decision, May 1998 Statement 
of the Case, and February 2003 Supplemental Statement of the 
Case, which together have adequately informed the veteran of 
the evidence needed to substantiate his claims.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The RO 
obtained the veteran's service medical records and afforded 
the veteran VA examinations in May 1997.  In the July 1998 
Substantive Appeal, the veteran indicated that he wanted a 
hearing before a Veterans Law Judge at the local RO office.  
In a separate statement dated in July 1998, the veteran also 
indicated that he wanted a RO hearing.  In letters dated in 
July 1998 and May 1999, the RO requested clarification of the 
type of hearing requested by the veteran.  The RO also 
requested that the veteran choose among the various types of 
Board hearings available, if desired.  A note in the claims 
file from the veteran's service representative indicated that 
a clarification would be forthcoming and that a local hearing 
would be the preference.  The record, however, reflects that 
the veteran failed to respond.  The record further reflects 
that the veteran was scheduled for a hearing before a 
Veterans Law Judge in October 2000.  There is no indication 
that the veteran appeared for the hearing.  The Board notes 
that the veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claims and of the 
responsibility of VA and the veteran for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with appellate 
review.


Service Connection for a Back Disorder

According to the January 1999 Statement of the Accredited 
Representative, the veteran contends that he sustained an 
incapacitating back injury during service.  The service 
representative referenced examination findings that the 
veteran had "degenerative disease of the thoracic spine" as 
evidence of a current disability.  

The service medical records do not document a back injury.  
No back disorder was identified at the veteran's separation 
examination in December 1957.  The May 1997 VA examination 
report shows that the veteran reported no complaints 
referable to his back.  A physical examination revealed that 
the veteran stood fairly erect with normal curvatures of the 
spine.  Forward flexion was accomplished to touching within 
six inches of the floor.  Lateral bending and extension was 
fairly regular.  Straight leg raising was accomplished to 70 
degrees bilaterally.  No back disorder was diagnosed.  
Another May 1997 VA examination report shows that the veteran 
reported that he sustained no injuries while in service.  The 
impression of a May 1997 x-ray was kyphosis with degenerative 
lipping at multiple levels in the thoracic spine.  The Board 
notes that the May 1997 examiner apparently deemed that the 
abnormality of the curvature of the spine revealed in the x-
ray was within normal limits or did not result in any 
disability.  The examiner noted in the report that the 
physical examination revealed that the curvatures of the 
veteran's spine were normal and ultimately, no back 
disability was diagnosed.  There is also no indication from 
the examiner that the noted degenerative changes are of 
traumatic origin.  Even if the degenerative changes were 
attributable to a traumatic injury, no back injury was 
documented in the service medical records, which tends to 
suggest that any purported back injury the veteran sustained 
occurred after the veteran's separation from service.  
Accordingly, in the absence of competent medical evidence of 
a current chronic back disorder and in-service back injury, 
service connection for a back disorder is not warranted.  38 
C.F.R. § 3.303.  


Service Connection for an Acquired Psychiatric Disorder, 
Claimed as Depression

In the January 2001, the service representative maintained 
that as the result of an acquired nervous disorder, the 
veteran had "epistaxis times nine days."  In the January 
1999 Statement of the Accredited Representative, the service 
representative also argued that the veteran acquired 
depression as a direct result of an incapacitating back 
injury that occurred during service.  

The February 1954 enlistment examination report noted that 
the veteran had an immature personality with symptomatic 
habit reaction.  Service medical records dated in August and 
September 1956 show that the veteran was treated for nasal 
hemorrhages.  The diagnosis of epistaxis, etiology 
questionable, secondary to trauma, self-inflicted was noted.  
No acquired psychiatric disorder, including depression, was 
identified at the veteran's separation examination in 
December 1957.  The Report of Medical History shows that the 
veteran reported negative responses to the questions of 
whether he ever had or had now depression or excessive worry 
and nervous trouble of any sort. 

The May 1997 VA examination report shows that the veteran 
reported no complaints referable to an acquired psychiatric 
disorder.  The examiner noted that there was no evidence of 
psychiatric or personality disorders.  The Board finds that 
the competent medical evidence of record shows that the 
veteran is not currently diagnosed with an acquired 
psychiatric disorder.  The competent medical evidence of 
record further shows that no acquired psychiatric disorder 
was identified during service.  Accordingly, service 
connection for an acquired psychiatric disorder, claimed as 
depression is not warranted either on a direct or secondary 
basis.  38 C.F.R. §§  3.303. 3.310(a).  As the preponderance 
of the evidence is against the veteran's claims, the 
"benefit of the doubt" rule is not applicable.     

ORDER

Service connection for a back disorder is denied. 

Service connection for an acquired psychiatric disorder, 
claimed as depression is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

